DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
Applicant’s arguments, filed 08 March 2021, have been entered in full.  Claims 2-4, 7-9 are canceled. Claims 1, 5, 6 and 10 are under examination. The Patra Declaration under 37 CFR 1.132, filed 08 March 2021, has been entered in full. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 10 remain rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sugihara et al. (US 2014/0148585; published 5/29/14, priority 

APPLICANT’S ARGUMENTS

Applicant argues that the Office Action states “Sugihara teaches that the conductivity of the buffers are preferably 0.01 to 300 mS/cm, and more preferably 0.1 to 250 mS/cm” (at paragraph 0222) and that “the teaching of Sugihara encompasses equilibrating buffers and elution buffers having the same conductivity.” Applicant states that the Office Action misreads Sugihara et al. Applicant argues that the referenced paragraph of Sugihara et al. (paragraph 0222) refers specifically and only to the “buffer weakening affinity of impurities for the anion exchange carrier.” Applicant argues that the sole use of this buffer in Sugihara et al. is as part of “(b) a process of washing and/or eluting the anion exchange chromatography carrier using a buffer weakening affinity of impurities for the anion exchange chromatography carrier so as to remove impurities.” Applicant directs the Examiner’s attention to Paragraphs [0057], [0064], [0093], [0097], [0106], [0201], claim 4 process (b), and claim 15 process (b). 
Applicant argues that nowhere does Sugihara et al. disclose or suggest that this “buffer weakening affinity of impurities for the anion exchange carrier” is used for equilibration. Applicant argues that the conductivity ranges referenced in paragraph [0222] do not apply to any equilibration buffer, and, therefore, cannot in any way suggest having an equilibration buffer and elution buffer with equal conductivity. Applicant argues that nowhere does Sugihara et al. disclose or suggest that this “buffer weakening affinity of impurities for the anion exchange carrier” is used for elution of desired protein. 
Applicant argues that even if the conductivity ranges referenced in paragraph [0222] did apply both to an equilibrium buffer and an elution buffer for eluting protein—and they do not apply to either—a wide range of possible conductivities for each buffer would in no way suggest selecting the same conductivity for each buffer in any given instance. Applicant argues that all of the examples in Sugihara et al. disclosing the properties of equilibration and elution buffers for anion exchange chromatography disclose that the buffers have different conductivity. 

The Patra Declaration under 37 CFR 1.132, filed 08 March 2021
The Patra Declaration states that the referenced paragraph of Sugihara (at paragraph 0222) refers specifically and only to the “buffer weakening affinity of impurities for the anion exchange carrier.’’ The Declaration states that the sole use of this buffer in Sugihara is as part of "(b) a process of washing and/or eluting the anion exchange chromatography carrier using a buffer weakening affinity of impurities for the anion exchange chromatography carrier so as to remove impurities.”
The Declaration states that nowhere does Sugihara disclose or suggest that this “buffer weakening affinity of impurities for the anion exchange carrier is used for equilibration. The Declaration states that nowhere does Sugihara disclose or suggest that 
The Patra Declaration under 37 CFR 1.132 filed 08 March 2021 is insufficient to overcome the rejection of claims 1 and 10 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sugihara et al. (US 2014/0148585; published 5/29/14, priority date 6/29/11) as set forth in the last Office. Applicant’s arguments have been fully considered but are not found persuasive:
1.  In response to Applicant’s and the Declaration’s arguments that the instant invention is a method devoid of any in-process wash step and that in contrast, Sugihara teaches in-process wash steps:
Sugihara teaches the following (at paragraphs 0056-0058)
(4)  A method for purifying a protein, comprising a first chromatographic process including one or more of the following processes of (a) to (c): 
(a) a process of contacting a protein composition with an anion exchange carrier; 
and/or eluting the anion exchange chromatography carrier using a buffer weakening affinity of impurities for the anion exchange chromatography carrier so as to remove impurities; and 
(c) a process of washing and/or eluting using a buffer containing an amino acid so as to remove impurities. 
(5) The purification method described in any one of (1) to (4), wherein a recovery of the purified protein is 50% or more.
(6) The purification method described in any one of (1) to (5), wherein the protein is a glycoprotein. 
(7) The purification method described in (6), wherein the glycoprotein is a glycoprotein containing a sialic acid-bound sugar chain.
The Examiner maintains that Sugihara encompasses a method devoid of in-process wash steps. 

2.   In response to Applicant’s and the Declaration’s arguments that nowhere does Sugihara et al. disclose or suggest that this “buffer weakening affinity of impurities for the anion exchange carrier” is used for elution of the desired protein:  
Sugihara teaches the following (at paras 0222, 0223 and 0224):
In the present invention, the buffer weakening affinity of impurities for the anion exchange carrier may be exemplified by a buffer generating a difference in affinity for the carrier between the impurities and the objective protein. Specific example thereof may include a buffer having a proper pH and salt concentration (or conductivity). pH of the corresponding buffer is preferably pH 4 to 9, and more preferably pH 5 to 8. Conductivity of the buffer is preferably 0.01 to 300 mS/cm, and more preferably 0.1 to 250 mS/cm.  A proper pH at which a difference in affinity occurs can be selected from anion exchange groups in the anion exchange carrier by those skilled in the art, but it can be also determined with reference to isoelectric points of the objective protein and impurities as described above. The elution method may be any one of an elution method of applying a buffer having a particular salt concentration or pH at which affinity of the objective protein and the anion exchange carrier is reduced (one-step elution), an elution method of stepwisely varying the salt concentration or pH (stepwise method), and an elution method of continuously varying the salt concentration or pH (gradient method).
The Examiner maintains that the teaching of Sugihara encompasses “buffer weakening affinity of impurities for the anion exchange carrier” being used for elution of the desired protein:  
3.  In response to Applicant’s and the Declaration’s arguments that nowhere does Sugihara et al. disclose or suggest that this “buffer weakening affinity of impurities for the anion exchange carrier” is used for equilibration:  
Sugihara teaches the following (at para 0293):
“As a result, when purification was performed under the conditions of Example 2 (buffer AC used for equilibration and washing before elution), the number of bound sialic acids was increased to 1.3-fold, compared to the purification conditions of Example 1 (buffer AA used for equilibration and washing before elution)”. 
Contrary to Applicant’s assertion, there is a teaching wherein the same buffer is employed for washing (i.e. buffer weakening affinity of impurities) and equilibration and thus encompass equilibration buffers and elution buffers having the same conductivity.
4.  In response to Applicant’s and the Declaration’s arguments that even if the conductivity ranges referenced in paragraph (0222) did apply both to an equilibrium buffer and an elution buffer for eluting protein, a wide range of possible conductivities for each buffer would in no way suggest selecting the same conductivity for each buffer in any given instance:   The Examiner notes that no conductivity values are recited in any of the claims and thus reads on any conductivity value.  As was stated above, Sugihara teaches wherein the same buffer is employed for washing (i.e. buffer weakening affinity of impurities) and equilibration and thus encompass equilibration buffers and elution buffers having the same conductivity.
5.  In response to Applicant’s arguments that the examples in Sugihara et al. teaching the properties of equilibration and elution buffers for anion exchange chromatography disclose that the buffers have different conductivity:  MPEP 2123 teaches: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1 and 6 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugihara et al. (US 2014/0148585; published 5/29/14, priority date 6/29/11) in view of Staby (US 2003/0027996; published 2/6/03). The basis for this rejection is set forth at pages 7-11 of the previous Office Action (08 December 2020).

APPLICANT’S ARGUMENTS
Applicant argues that for the reasons discussed above, Sugihara et al. is missing at least the elements “wherein conductivity of the elution buffer is equal to that of the equilibration buffer” and “the method for fractionation is devoid of any in-process wash step” of claim 1. 
Applicant argues that claim 6 recites “the pH gradient is a linear pH gradient established between about 7.5 and about 2.0.” Applicant argues that the Office Action acknowledges that Sugihara et at does not teach this pH gradient but states that the pH gradient would have been obvious in view of Staby, and that it would have been obvious to combine Sugihara et at with this teaching of Staby. 
Applicant argues that Staby teaches purification of a peptide/analogs by elution in a solution containing an organic modifier to “increase selectivity and efficiency” of its methods (at paragraph [0013]).  Applicant argues that the Office Action relies on Staby’s disclosure of purifying a GLP-1 analog using cation exchange chromatography with an elution solution having a pH gradient from 3.2 to 8.0. Applicant argues that the Office Action states that it would have been “a matter of routine optimization to arrive at the claimed linear pH gradient and a person of ordinary skill in the art would have had a reasonable expectation of success formulating the claimed range.” 

Applicant argues that a person having ordinary skill in the art would have had no reason to modify the method of Sugihara et al by using a pH gradient as taught by Staby in order to arrive at the invention as recited in Claim 6.

The Patra Declaration under 37 CFR 1.132, filed 08 March 2021
The Patra Declaration states that Sugihara teaches protein purification using ion exchange chromatography by first removing impurities optionally followed by obtaining only a fraction of the purified protein with a desired quality. The Declaration states that Staby teaches purification of a peptide/analogs by elution in a solution containing an organic modifier to “increase selectivity and efficiency" of its methods. The Declaration states that it would have been beyond routine optimization to arrive at the specific pH range recited in claim 6 (i.e., about 7.5 to about 2.0). The Declaration repeats Applicant’s 

The Patra Declaration under 37 CFR 1.132 filed 08 March 2021 is insufficient to overcome the rejection of claims 1 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugihara et al. (US 2014/0148585; published 5/29/14, priority date 6/29/11) in view of Staby (US 2003/0027996; published 2/6/03). Applicant’s arguments have been fully considered but are not found persuasive:
1.  In response to Applicant’s and the Declarations arguments that that the Office Action relies on Staby’s disclosure of purifying a GLP-1 analog using cation exchange chromatography with an elution solution having a pH gradient from 3.2 to 8.0:
The Examiner has already discussed how Sugihara et al., anticipates the method recited in instant claim 1.  Sugihara already teaches purifying darbepoetin using anion exchange chromatography. Sugihara already teaches that the elution method for eluding darbepoetin may be the pH (gradient method). Sugihara et al. do not teach wherein the said pH gradient is a linear gradient established between about 7.5 and about 2.0.
Staby teaches methods using anion exchange chromatography. Staby teaches that the process for purifying proteins includes erythropoietin. Staby teaches the term "with a linear or step pH-gradient" means that the pH-value changes during the elution 
In the Examples, Staby teach using a cation exchange column, wherein the elution was a linear pH gradient from pH 3.2 to pH 8.0 (i.e. a lower pH to a higher pH for cation exchange column as taught by Staby). Based on the teachings of Staby, if anion exchange column was employed, the linear pH gradient would go from a pH 8.0 to pH 3.2 (i.e. a higher pH to a lower pH for anion exchange). A pH of 8.0 to pH 3.2 is “between about 7.5 and about 2.0” and meets the limitations of claim 6.
The Examiner maintains that it would have been a matter of routine optimization to arrive at the claimed linear pH gradient and a person of ordinary skill in the art would have had a reasonable expectation of success formulating the claimed range, absent a showing of unexpected results.

2.  In response to Applicant’s and the Declaration’s arguments that the results, specific to the darbepoetin relevant to the present invention, could not have been predicted based on a pH gradient purportedly appropriate (per Staby) for purifying an unrelated compound (GLP-1 analogue as opposed to darbepoetin) using a different buffer (i.e., buffer containing an organic modifier) with different impurities and a different chromatography method (cation exchange as opposed to anion exchange).
The Examiner notes that the instant specification teaches the following (at paras 0031-0033): 

Darbepoetin containing about 18-22 sialic acid moieties per molecule was used as a control and run under identical conditions. FIG. 1 and FIG. 2 (magnification of total Region II of FIG. 1) illustrates the chromatogram demonstrating concurrent elution of darbepoetin (grey line) with Region IIA corresponding to the highly sialylated variants of darbepoetin from clarified cell culture broth (dark line) at about 30 min under given conditions. The pH of the elution buffer was altered from about 7.3 to about 2.5. Elution of highly sialylated variants was obtained at a pH of around 2.5. Region IIB was determined to be non-proteinaceous (para 0032). 
TABLE-US-00001 TABLE 1 Buffers used for fractionation of sialylated protein S. No Buffer Composition 1 Neutral Buffer 10 mM phosphate, 90 mM NaCl, pH 7.3 2 Acidic Buffer 5 mM phosphoric acid, 90 mM NaCl, pH ~2.5 

A linear pH gradient was attained by mixing at the rate of 5% per minute of the acidic buffer to the neutral buffer. The salt concentration was maintained constant at 90 mM sodium chloride (para 0033). 
The Examiner maintains that the arguments are not commensurate in scope with the instant claims. That is to say, the results specific to the darbepoetin, as argued by Applicant and the Declaration are not recited in the claims. The rejected claims recite the use of any equilibration buffer and any elution buffer wherein the conductivity of the elution buffer is equal to that of the equilibration buffer using a linear pH gradient range of “about 7.5 and about 2.0” to isolate highly sialylated variants of darbepoetin.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
Allowable Subject Matter
Claim objection
Claim 5 remains objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The basis for this rejection is set forth at page 11 of the previous Office Action (08 December 2020). The objection remains for reasons of record. 
Conclusion
Claims 1, 6 and 10 are rejected.
Claim 5 is objected to.
No claims are allowed.
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/27/2021